J-S71015-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
             v.                         :
                                        :
                                        :
TYRONE BRAND                            :
                                        :
                   Appellant            :   No. 1089 EDA 2017

                 Appeal from the PCRA Order March 21, 2017
            In the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-1229711-1986


BEFORE:    PANELLA, J., STABILE, J., and PLATT*, J.

JUDGMENT ORDER BY PANELLA, J.                      FILED MARCH 12, 2018

      Pro se Appellant, Tyrone Brand’s petition pursuant to the Post

Conviction Relief Act (“PCRA”) was dismissed as untimely by the PCRA court.

On appeal, Brand argues the PCRA court erred in concluding he had not

established the newly-discovered evidence exception to the PCRA’s time-bar.

After careful review, we affirm.

      After Brand waived his right to a jury trial, the trial court found him

guilty of, among other charges, the first-degree murder of Robin Harris. The

court sentenced Brand to life in prison. This Court affirmed his judgment of

sentence, and the Supreme Court of Pennsylvania denied his request for

allocatur on May 14, 1991.

      Brand filed the current PCRA petition, his second, on August 20, 2012,

asserting his sentence was unconstitutional under Miller v. Alabama, 567


____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S71015-17


U.S. 460 (2012). Brand filed a timely appeal after the PCRA court dismissed

his petition as untimely.

      There is no doubt Brand’s petition, filed over 21 years after his

judgment of sentence became final, is untimely under the PCRA. See

Commonwealth v. Jones, 54 A.3d 14, 16 (Pa. 2012) (“A PCRA petition,

including a second or subsequent one, must be filed within one year of the

date the petitioner’s judgment of sentence became final[.]”) If a PCRA

petition is facially untimely, the petitioner must plead and prove the

applicability of one of three timeliness exceptions in order to invoke the

jurisdiction of the PCRA. See Commonwealth v. Hernandez, 79 A.3d 649,

651 (Pa. Super. 2013).

      Initially, Brand contends his discovery of newspaper articles describing

Miller and Montgomery v. Louisiana, 136 S. Ct. 718 (2016), establishes

the newly-discovered fact exception to the PCRA’s time-bar under 42

Pa.C.S.A. § 9545(b)(1)(ii). New case law does not constitute a newly-

discovered fact under section 9545(b)(1)(ii). See Commonwealth v.

Whitehawk, 146 A.3d 266, 270-71 (Pa. Super. 2016). Even if it did, Brand

would not qualify, as the record indicates he was thirty-eight years old when

he murdered Robin Harris. Thus, Brand’s first argument merits no relief on

appeal.

      Next, Brand argues he recently discovered he did not waive his right to

a sentencing jury in writing, in violation of 42 Pa.C.S.A. § 9711(b). Clearly,


                                    -2-
J-S71015-17


Brand was aware that he was not sentenced by a jury when he received his

sentence. Giving his argument the most favorable possible interpretation, he

is arguing he was unaware his waiver of his right to a jury was required to

be in writing.

      This does not constitute a newly-discovered fact. Rather, it is an

allegation of ineffectiveness of trial and/or sentencing counsel. Such an

allegation cannot form the basis of a section 9545(b)(1)(ii) exception. See

Commonwealth v. Gamboa-Taylor, 753 A.2d 780, 785 (Pa. 2000).

      In his final argument on appeal, Brand contends the sentencing court

lacked subject matter jurisdiction to sentence him, as his file with the

Department of Corrections does not contain a copy of the court’s sentencing

order. Ultimately, however, the only link between Brand’s legal theory, lack

of subject matter jurisdiction, and his factual assertion, the absence of the

sentencing order, is his contention that there is no evidence he waived his

right to a sentencing jury. We have already concluded that this contention

cannot satisfy section 9545(b)(1)(ii)’s demands. As such, Brand’s final

argument merits no relief.

      Order affirmed.




                                    -3-
J-S71015-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/12/18




                          -4-